IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

P. S. AND W. S.,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellants,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-586

DEPARTMENT OF CHILDREN
AND FAMILIES IN THE
INTEREST OF VFJR.; ZNW;
TJU; KJA; ZKB,

      Appellee.

_____________________________/

Opinion filed November 10, 2016.

An appeal from the Circuit Court for Escambia County.
Michael G. Allen, Judge.

Frederick J. Gant of Pensacola, for Appellant.

Dwight O. Slater, Appellate Counsel, Children's Legal Services of Tallahassee, for
Appellee Department of Children and Families.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.